Citation Nr: 1536288	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-06 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for idiopathic hypersomnia.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to a compensable evaluation for patellofemoral pain syndrome of the left knee.

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from July 1991 to August 1997.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  

The Board notes that the January 2012 rating decision on appeal addressed all of the issues listed on the title page.  The Veteran filed a timely notice of disagreement in June 2012 with respect to all issues addressed in the January 2012 rating decision.  In correspondence dated in March 2013, the Veteran's attorney withdrew new claims for entitlement to service connection for depression and a TDIU which the Veteran apparently filed following the January 2012 rating decision; however, the attorney made clear that the Veteran intended to pursue all of the pending claims addressed in the January 2012 rating decision.  The January 2014 statement of the case correctly addressed all issues on appeal, to include entitlement to service connection for depression and a TDIU.  

The issues of entitlement to increased evaluations for idiopathic hypersomnia,  degenerative joint disease of the right knee, and patellofemoral pain syndrome of the left knee; entitlement to service connection for chronic fatigue syndrome, left shoulder disorder, right shoulder disorder, and an acquired psychiatric disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By a rating decision dated in January 2009, the AOJ denied a claim of entitlement to service connection for depressive disorder claimed as mood disorder, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the January 2009 rating decision, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision which denied entitlement to service connection for depressive disorder claimed as mood disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the January 2009 rating decision sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, as the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the petition to reopen is not necessary.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

Here, the Veteran initially filed a claim of entitlement to service connection for a mood disorder in September 2008.  The record establishes that the claim of entitlement to service connection for depressive disorder claimed as mood disorder was denied in a rating decision dated in January 2009.  The AOJ denied the claim on the basis that the evidence did not show that depressive disorder claimed as mood disorder was related to the Veteran's idiopathic hypersomia, and that the evidence did not show depressive disorder during military service.  No timely appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  In this regard, it is additionally noted that no additional evidence pertinent to the claim was received within one year of the notice of the January 2009 determination.  See 38 C.F.R. § 3.156(b).  The Veteran has not alleged clear and unmistakable error (CUE) with the January 2009 rating decision.  

The next communication from the Veteran regarding the issue of entitlement to a psychiatric disorder occurred in October 2010 when the Veteran filed the current claim for entitlement to service connection for depression secondary to his service-connected disabilities.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the AOJ's determination, that is, whether it reopened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Here, the AOJ denied the claim of entitlement to service connection for depressive disorder claimed as mood disorder in January 2009 on the basis that the evidence did not show that depressive disorder claimed as mood disorder was related to the Veteran's idiopathic hypersomia, and that the evidence did not show depressive disorder during military service.  

Evidence received since the prior denial in January 2009 includes a February 2014 assessment in which a private physician opined that the Veteran's bilateral hearing loss, idiopathic hypersomnia, degenerative joint disease of the right knee, and patellofemoral pain syndrome of the left knee were more likely than not aggravating his depressive disorder.  

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has a current psychiatric disorder which is aggravated by his service-connected disabilities.

As the Board must presume the credibility of the evidence, this evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service-connected disabilities and his diagnosed depressive disorder.  The lack of a relationship between the depressive disorder and the Veteran's service-connected disabilities was a reason for the prior final denial.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.




ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened, and to this extent the appeal is granted.


REMAND

The Veteran seeks entitlement to increased evaluations for idiopathic hypersomnia, degenerative joint disease of the right knee, and patellofemoral pain syndrome of the left knee; entitlement to service connection for chronic fatigue syndrome, left shoulder disorder, right shoulder disorder, and an acquired psychiatric disorder; and entitlement to a TDIU.  However, the Board finds that additional development must be conducted before these claims can be adjudicated on the merits.  

Here, the February 2014 private medical opinion indicated that symptoms associated with the Veteran's service-connected idiopathic hypersomnia, degenerative joint disease of the right knee, and patellofemoral pain syndrome of the left knee have become severe enough to aggravate his depressive disorder.  As such, new and contemporaneous examinations should be administered to determine the manifestations and levels of severity associated with the Veteran's service-connected conditions: idiopathic hypersomnia, degenerative joint disease of the right knee, and patellofemoral syndrome of the left knee. 

With respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to his service-connected disabilities, the Veteran should be provided with a VA examination to determine the likelihood that his diagnosed depressive disorder was caused or aggravated by his service-connected disabilities.  

With respect to all claims, a review of the evidence indicates that the Veteran receives regular VA medical treatment.  However, the most recent VA treatment records associated with the claims file are dated in November 2011, nearly four years ago.  Additionally, it is not clear that complete VA clinic records have been associated with the claims folder.  In this respect, a SHARE print screen in December 2008 reflects orthopedic appointments in 2004 which are not associated with the claims folder.

Thus, on remand, all relevant VA treatment records should be obtained, specifically from the North Florida/South Georgia Veterans Health System, and all associated outpatient clinics, since December 2011, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following action:

1.  Clarify for the record the date of the Veteran's initial VA treatment and ensure that complete records are associated with the claims folder, to include VA treatment records from the North Florida/South Georgia Veterans Health System, and all associated outpatient clinics, from December 2011 to the present, and associate these records with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the severity of his service-connected idiopathic hypersomnia.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The examiner should indicate that the claims file was reviewed.  Any testing deemed necessary should be performed.  The examiner should provide a discussion of the frequency and severity of the Veteran's narcoleptic episodes.  The VA examiner is reminded that the Veteran's idiopathic hypersomnia is rated analogous to epilepsy under Diagnostic Code 8911, that the Veteran's narcoleptic events are viewed to be congruent with petit mal seizures, and that VA may consider lay evidence competent and credible.  If narcoleptic episodes equivalent to minor seizures are identified, then the examiner should record the number of minor seizures on a "per week" or "per month" basis.

The examiner is specifically requested to discuss the effects of the Veteran's idiopathic hypersomnia and medications taken for such disability on his ability to perform substantially gainful employment in a physical labor and sedentary capacity by identifying any workplace restrictions and functional limitations.

3.  Provide the Veteran with a VA joints examination in order to assess the nature and severity of his service-connected degenerative joint disease of the right knee and patellofemoral pain syndrome of the left knee.  The Veteran's claims file should be made available to the examiner for use in the study of this case and the report of such examination should indicate that the claims file was made available and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing deemed necessary.  Such examination should include detailed range of motion studies of the bilateral knees and the examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the bilateral knees due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of knee motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees.

The examiner is specifically requested to discuss the effects of the Veteran's bilateral knee disabilities and medications taken for such disabilities on his ability to perform substantially gainful employment in a physical labor and sedentary capacity by identifying any workplace restrictions and functional limitations.

4.  Provide the Veteran with a VA appropriate examination in order to ascertain the nature and etiology of his claimed chronic fatigue.  The claims file should be made available to the examiner in conjunction with the examination.  All diagnostic studies deemed warranted by the examiner should be performed.  All pertinent diagnoses pertaining to an acquired psychiatric disorder should be fully set forth.

The VA examiner is requested to address the following questions, providing a rationale for each opinion offered:

      a) Identify the underlying cause for the Veteran's claimed fatigue, including whether he manifests chronic fatigue syndrome;

      b) Whether it is at least as likely as not (50 percent or greater probability) that the underlying cause for the Veteran's fatigue originated in service or is due to an event in service; OR 

      c) Whether it is at least as likely as not (50 percent or greater probability) that the underlying cause for fatigue was caused or aggravated beyond the normal progress of the disorder by his service-connected disabilities, to include idiopathic hypersomnia, degenerative joint disease of the right knee, or patellofemoral syndrome of the left knee.

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

5.  After the above-examinations have been completed, provide the Veteran with a VA mental disorders examination in order to ascertain the nature and etiology of his diagnosed depressive disorder, and to determine the likelihood that any existing acquired psychiatric disorder was caused or aggravated by any of the Veteran's service-connected disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All diagnostic studies deemed warranted by the examiner should be performed.  All pertinent diagnoses pertaining to an acquired psychiatric disorder should be fully set forth.

The VA examiner is requested to address the following questions, providing a rationale for each opinion offered:

   a) For each diagnosed acquired psychiatric disability deemed to exist currently, or to have existed at any point pertinent to the current claim on appeal (even if currently resolved), the clinician should provide opinion as to whether it is at least as likely as not that such disorder(s) had its onset in service or is otherwise related to event(s) in service.  In providing this opinion, the examiner should specifically discuss all psychiatric diagnoses of record - including the diagnoses of adjustment disorder, depression not otherwise specified (NOS), and depressive disorder NOS - and comment whether such diagnoses are incorrect and/or are currently resolved.  

b) For each diagnosed acquired psychiatric disability deemed to exist currently, or to have existed at any point pertinent to the current claim on appeal (even if currently resolved), whether it is at least as likely as not (50 percent or greater probability) that such disability was caused or aggravated beyond the normal progress of the disorder by his service-connected disabilities, to include idiopathic hypersomnia, degenerative joint disease of the right knee, or patellofemoral syndrome of the left knee.  In providing this opinion, the examiner should consider the opinions of the January 2009 VA examiner and February 2014 private examiner.

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

6.  Notify the Veteran that he must report for the examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

7.  Lastly, adjudicate the issues remaining on appeal on the basis of all pertinent evidence of record and all governing law and regulations, to include a review of the expanded record to determine whether TDIU may be granted.  If any benefit sought on appeal is not granted, then the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


